DETAILED ACTION
Claims 1, 3-8, and 10-13 are presented for examination, wherein claims 4 and 6 are withdrawn. Claims 2 and 9 are cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 7, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Igaki et al (US 2005/0048367) in view of Kim (US 2012/0258357); alternatively, over Igaki (Id) over Sonoda et al (JP 2004/165151).
Regarding newly amended independent claim 1, Igaki teaches a non-aqueous secondary battery (e.g. ¶0001), reading on the limitation “secondary battery,” said battery comprising:
(1)	a positive electrode (e.g. item 11), reading on the limitation “cathode,” said positive electrode including
(1a)	a current collector (e.g. item 22), reading on the newly amended limitation “a cathode current collector;”

(1c)	an active material layer (e.g. item 24) formed on said underlayer, wherein said active material layer includes positive electrode active material (e.g. ¶¶ 0009, 66-67, 69, and 75-76), reading on the limitation “an active material layer,”
said positive electrode reading on the newly amended limitation “a cathode including a cathode current collector, a carbon layer and an active material layer which are sequentially arranged;”
(2)	a negative electrode (e.g. item 13, e.g. ¶¶ 0009, 23, 42-43, 45-46, 56, and 59-60), reading on the limitation “an anode;” and,
(3)	a non-aqueous electrolyte, while the composition of said non-aqueous electrolyte is not limited, specifically disclosed compositions include a mixed solvent containing propylene carbonate, ethylene carbonate or the like and dimethyl carbonate, methyl ethyl carbonate, diethyl carbonate, γ-butyrolactone, 1,2-dimethoxyethane, 1,2-diethoxyethane, ethoxymethoxyethane or the like, with a dissolved lithium salt, such as LiPF6, LiBF4, LiClO4, LiAsF6 and LiCF3SO3 (e.g. ¶¶ 0009, 27, 48, and 70), reading on the limitation “an electrolyte,”
wherein said underlayer of said positive electrode includes said binder and said conductive agent, wherein examples of said conductive agent include acetylene black, carbon black, and/or graphite powder (e.g. supra); and, wherein said binder may be binder having a low affinity for the non-aqueous electrolyte, such as polyvinyl alcohol or styrene butadiene rubber (e.g. ¶¶ 0075-76, incorporating therein disclosures of ¶¶ 0047 and 69 to apply to said underlayer), said binders are expected to be N-methyl-2-pyrrolidone (NMP) insoluble binders since Igaki teaches an identical, or alternatively substantially identical, binder compositions (see also instant specification, at e.g. ¶0020), MPEP § 2112.01, reading on the limitation “the carbon layer includes carbon and N-methyl-2-pyrrolidone (NMP) insoluble binder …” and the previously added limitation “the carbon layer does not include an N-methyl-2-pyrrolidone (NMP) soluble binder,”
wherein said conductive agent in said underlayer may be present in the amount of 5-60 wt %; and, said binder in said underlayer may be present in the amount of 5-30 wt % (e.g. ¶0076), so the weight ratio of carbon to binder may be calculated to be in the ratio range of 1 : 0.25 to 12, overlapping the newly added range, reading on the newly amended limitation “the carbon layer includes carbon and N-methyl-2-pyrrolidone (NMP) insoluble binder at a weight ratio of 1 : 0.5 to 1.2, see also MPEP § 21144.05(I).

 Igaki teaches said active material layer of said positive electrode may be prepared by mixing an active material, a binder, a conductive material in an organic solvent, such as N-methylpyrrolidone, coated onto said current collector, then dried and rolled (e.g. ¶¶ 0053-55, 81-82, 179, 183, 186, 189, 233, 242, 244, 258, 262, 266, 284, 288, 291), reading on the limitation “the active material layer includes an active material … ,” but does not expressly teach said “active material layer includes … N-methyl-2-pyrrolidone (NMP).” 
However, Igaki teaches a substantially identical product prepared by a substantially identical process (e.g. supra, compared with instant specification, at e.g. ¶¶ 

 Igaki teaches said non-aqueous electrolyte, wherein the composition of said non-aqueous electrolyte is not limited, but provides specifically disclosed compositions including said mixed solvent containing ethylene carbonate, dimethyl carbonate, and diethyl carbonate, γ-butyrolactone, 1,2-dimethoxyethane, 1,2-diethoxyethane, ethoxymethoxyethane or the like, with said dissolved lithium salt, such as LiPF6, LiBF4, LiClO4, LiAsF6 and LiCF3SO3 (e.g. supra), but does not expressly teach the limitation “the electrolyte includes LiFSI and LiPF6 at a weight ratio of from 1:0.3 to 2.0.”
However, Kim teaches an organic electrolyte for use in rechargeable lithium batteries, wherein said organic electrolyte may comprise dimethyl carbonate, diethyl carbonate, or ethylene carbonate solvent and a mixture of LiFSI and LiPF6 salts. Further, Kim teaches the battery output at room temperature and low temperature may be improved, by increasing the lithium ion mobility at said temperatures. Said improvements result from using a mixture of LiFSI and LiPF6 within a molar ratio of 1:0.25 to 1:0.43 (e.g. ¶¶ 0002-04, 21-25, and 30).
As a result, it would have been obvious to incorporate a mixture of LiFSI and LiPF6 in the molar ratio of 1:0.25 to 1:0.43, as taught by Kim, as the electrolyte salt of Igaki, since Kim teaches said salts in said ratio results in improved battery output and/or improved lithium ion mobility at room temperature and low temperature in organic overlapping the claimed range, reading on said limitation, see also e.g. MPEP § 2144.05(I).
In the alternative, Sonoda teaches a non-aqueous secondary battery (e.g. ¶0001), said battery comprising a positive electrode including a current collector and an active material layer on each side thereof (e.g. ¶¶ 0013, 21, 35-36, 43, and 65); a negative electrode (e.g. ¶¶ 0011-12, 24-26, 36, 38-39, 42, 45-46, and 66); and, a non-aqueous electrolyte (e.g. ¶¶ 0010-12, 15-19, 21, 23-24, 29, 34, 37, 40, 42-48, 51-56, and 67-68), wherein said active material may be prepared by mixing cathode active material, binder, and NMP together to form a paste, and then spreading said paste on opposite sides of said cathode current collector, then dried (e.g. ¶0035),
wherein said non-aqueous electrolyte includes both LiFSI and LiPF6 in a molar ratio of 9:1-5:5, the inclusion of both salts in said molar ratio results in reduced swelling of said non-aqueous secondary battery (e.g. ¶¶ 0010, 16-17, 21-23, 43-44, 47-48, 59, and 63-66).
As a result, it would have been obvious to incorporate said LiFSI and LiPF6 salts in a molar ratio of 9:1-5:5, as taught by Sonoda in the non-aqueous electrolyte battery of Igaki, since Sonoda teaches inclusion of both salts in said molar ratio results in reduced swelling of said non-aqueous secondary battery, the taught range overlapping the claimed range, reading on said limitation, see also e.g. MPEP § 2144.05(I).
Regarding claim 3, Igaki as modified teaches the battery of claim 1, wherein Igaki teaches said underlayer of said positive electrode includes said binder and said conductive agent, wherein examples of said conductive agent include acetylene black, carbon black, and/or graphite powder (e.g. supra), and further does not indicate the Id and e.g. ¶¶ 0075-77, 47, and 69), reading on the limitation “the carbon layer does not include the active material.”
Regarding claim 5, Igaki as modified teaches the battery of claim 1, wherein Igaki teaches said underlayer of said positive electrode includes said binder and said conductive agent, wherein examples of said conductive agent include acetylene black, carbon black, and/or graphite powder (e.g. supra); and, wherein said binder is preferably a binder having a low affinity for the non-aqueous electrolyte, such as polyvinyl alcohol (e.g. supra), reading on the limitation “the N-methyl-2-pyrrolidone (NMP) insoluble binder is polyvinyl alcohol.”
Regarding claims 7, Igaki as modified teaches the battery of claim 1, wherein Igaki teaches said underlayer may contain said binder and said conductive agent, wherein examples of said conductive agent include acetylene black, carbon black, and/or graphite powder (e.g. supra), reading on the limitation “the carbon is selected from the group consisting of graphite, carbon black, carbon nanotube, graphene and Ketjen black.”
Regarding claims 10, Igaki as modified teaches the battery of claim 1, wherein Igaki teaches said underlayer is formed on said current collector, and said active material layer is formed on said underlayer (e.g. supra), and further teaches said underlayer repels said non-aqueous electrolyte that permeates the active material layer, so said non-aqueous electrolyte does not wet the underlayer or the current collector, preventing the formation of a film on the surface of the underlayer or the current collector; furthermore, even when said active material layer is partially separated due to the swelling and contraction of said active material layer with repeated charge/discharge of the battery, said underlayer 
Regarding claims 11, Igaki as modified teaches the battery of claim 1, wherein Igaki teaches said underlayer repels said non-aqueous electrolyte that permeates the active material layer, so said non-aqueous electrolyte does not wet the underlayer or the current collector, preventing the formation of a film on the surface of the underlayer or the current collector; furthermore, even when said active material layer is partially separated due to the swelling and contraction of said active material layer with repeated charge/discharge of the battery, said underlayer prevents the permeation of the electrolyte into the separated portion (e.g. ¶0073), reading on the limitation “swelling of the carbon layer is prevented when the secondary battery is left at 70°C for 14 days used.”
In the alternative, the claimed property would be expected since Igaki teaches a substantially identical composition, MPEP § 2112.01.
Regarding claim 12, Igaki as modified teaches the battery of claim 1, wherein Igaki teaches said non-aqueous electrolyte may be said mixed solvent containing ethylene carbonate, dimethyl carbonate, and diethyl carbonate (e.g. supra), reading on the limitation “the electrolyte comprises ethylene carbonate, diethyl carbonate, and dimethyl carbonate.”
Regarding previously amended claim 13, Igaki as modified teaches the battery of claim 12, wherein Igaki teaches said non-aqueous electrolyte may be said mixed solvent containing ethylene carbonate, dimethyl carbonate, and diethyl carbonate, and further, 6 (e.g. supra), reading on the previously amended limitation “ethylene carbonate includes LiFSI and LiPF6.”

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Igaki et al (US 2005/0048367) in view of Kim (US 2012/0258357), as provided supra, and further in view of Yu (US 2012/0308885); alternatively, over Igaki (Id) over Sonoda et al (JP 2004/165151), as provided supra, and further in view of Yu (Id).
Regarding claim 8, Igaki as modified teaches the battery of claim 1, wherein Igaki teaches said underlayer may contain said binder and said conductive agent, wherein examples of said conductive agent include acetylene black, carbon black, and/or graphite powder, as provided supra, but does not expressly teach the limitation “the carbon black is Denka black.
However, Yu teaches a rechargeable lithium battery including a non-aqueous organic solvent, wherein said battery comprises a positive electrode including an aluminum substrate, a carbon layer disposed on said substrate, and a positive active material layer disposed on said carbon layer (e.g. ¶¶ 0010, 15-16, 23, 25, 29, 32, and 36); a negative electrode (e.g. ¶0016); and, an electrolyte including an organic solvent and at least one supporting salt selected from LiPF6, LiBF4, LiSbF6, LiAsF6, LiC4F9SO3, LiClO4, LiAlO2, LiAlCl4, LiN(CxF2x+1SO2)(CyF2y+1SO2), LiCl, LiI, and LiBOB (e.g. ¶¶ 0016 and 70), wherein said carbon layer may be comprised of a carbon-based material of artificial graphite, is natural graphite, carbon black, acetylene black, ketjen black, denka black, or combinations thereof, which are conductive material (e.g. ¶¶ 0028-29 and 39-42) and a polyvinyl alcohol binder (e.g. ¶¶ 0029-30).
.
Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive.
First, the applicants allege the following.
The Examiner suggested that the binder of Igaki corresponds to the N-methyl-2- pyrrolidone (NMP) insoluble binder of the present invention. See pages 4-5 of the Office Action a pertinent part of which is copied below for easy reference.


    PNG
    media_image1.png
    436
    1005
    media_image1.png
    Greyscale


The Applicant respectfully disagrees. Igaki simply describes various types of binders. Igaki did not appreciate the importance of only using the NMP insoluble binder as the binder of the carbon layer.

can be used as a binder. Please refer to paragraph [0069] of Igaki copied below.


    PNG
    media_image2.png
    626
    788
    media_image2.png
    Greyscale
 

In contrast to the teachings of Igaki, the present invention is characterized in that the carbon layer does not comprise an NMP soluble binder such as PVDF in order to prevent swelling of the carbon layer due to the NMP solvent when coating the positive electrode active material layer. Please refer to paragraph [0020] of the present invention a pertinent part of which is copied below.


    PNG
    media_image3.png
    346
    909
    media_image3.png
    Greyscale


Igaki does not appreciate the carbon layer swelling problem based on the solubility of the NMP binders. Igaki does not even mention the problem of swelling of the carbon layer. 

It is, thus, respectfully submitted, that a person with ordinary skill in the art of the invention faced with the carbon layer swelling problem would not have found any motivation in Igaki to select only an NMP insoluble binder from the various types of binders described in Igaki.

bolding added.)
In response, the examiner respectfully notes that the argument is not commensurate with the scope of the art.
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, e.g. MPEP § 2123(I). Further, “[i]t is well established that a reference is good for all it fairly teaches a person having ordinary skill in the art, even when the teaching is a cursory mention.” In re Mills, 470 F.2d 649, 651 (CCPA 1972).
Here, Igaki expressly teaches the binder may be polyvinyl alcohol or styrene butadiene rubber. 
wherein said underlayer of said positive electrode includes said binder and said conductive agent, wherein examples of said conductive agent include acetylene black, carbon black, and/or graphite powder (e.g. supra); and, wherein said binder may be different from that which is used in said active material layer, and is preferably a binder having a low affinity for the non-aqueous electrolyte, such as polyvinyl alcohol or styrene butadiene rubber (e.g. ¶¶ 0075-76, incorporating therein disclosures of ¶¶ 0047 and 69 to apply to said underlayer), said binders are expected to be N-methyl-2-pyrrolidone (NMP) insoluble binders since Igaki teaches an identical, or alternatively substantially identical, binder compositions (see also instant specification, at e.g. ¶0020), MPEP § 2112.01, reading on the limitation “the carbon layer includes carbon and N-methyl-2-pyrrolidone (NMP) insoluble binder …” and the previously added limitation “the carbon layer does not include an N-methyl-2-pyrrolidone (NMP) soluble binder,”

(September 22, 2021 non-final Office action, at §8.a, emphasis in the original.)
Further, as noted, said polyvinyl alcohol or styrene butadiene rubber binders would be expected to have the property of being NMP insoluble since they are severably identical / substantially identical to the NMP-insoluble binders of the instant invention, see the instant specification, at e.g. ¶0020.
The binder is preferably an N-methyl-2-pyrrolidone (NMP) insoluble binder. For example, examples of the binder of the carbon layer of the present invention include a polyacrylate-based binder, an alginate-based binder, polyvinyl alcohol or a styrene butadiene rubber (SBR)/carboxymethyl cellulose (CMC) binder, and 

(Instant specification, at ¶0020, emphasis added.)
Finally, while Igaki teaches the binder may be PVDF, the art does not require the presence of PVDF.
Second, the applicants allege the following.
The Examiner also suggested, in pages 3 and 6-7 of the Office Action that claims 1, 3, 5, 7, and 10-13 are rejected under 35 U.S.C. 5.103 as being unpatentable over Igaki in view of Kim or Sonoda (JP2004/165151). Specifically, it was stated:


    PNG
    media_image4.png
    350
    1014
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    349
    1014
    media_image5.png
    Greyscale


The Applicant respectfully disagrees. Igaki does not disclose, teach, or suggest a difference in the effects of high temperature characteristics or low temperature output of the battery when the electrolyte includes LiFSI and LiPF6 at a weight ratio of from 1:0.3 to 2.0. Also, neither Kim nor Sonoda disclose or suggest the use of carbon layers. Furthermore, the Applicants found 6, even if a carbon layer is included, the high- temperature characteristics and cycle life effects of the battery are different depending on whether the carbon layer is an NMP insoluble binder or not. This difference in effect is presented in the data presented in Table 1 of the application as filed, and more specifically in Example 1 and Comparative Example 5 of the present application. Please refer to Table 1 of the present invention copied below.

Therefore, it is respectfully submitted that the person with ordinary skill in the art of the present invention would not have found any meaningful motivation to combine Kim or Sonoda with Igaki, and, thus, the obviousness rejection over Igaki, Kim and Sonoda should be withdrawn.


    PNG
    media_image6.png
    654
    731
    media_image6.png
    Greyscale


Accordingly, for at least the foregoing reasons, the above pending claims are patentable over the cited references. 

(Remarks, at 4:6-5:1, bolding added.)
In response, the examiner respectfully notes that the argument is not commensurate with the scope of the claims as claimed. Neither a high-temperature characteristic nor a low temperature output of the battery is claimed.
Further, it appears the argument is that of unexpected results for the claimed range of weight ratios. However, the showing of unexpected results must be reviewed to see if the results 
Furthermore, the unexpected property or result must actually be unexpected and of statistical and practical significance. MPEP § 716.02(a).
Unexpected results for a claimed range, as compared with the range disclosed in the prior art, must be shown by a demonstration of “a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree.” See MPEP § 716.02.
Here, the claimed weight ratio of LiFSI and LiPF6 is “1:0.3 to 2.0.”
The data provided in instant examples 1-3 and instant comparative examples 1-6 are summarized as provide in the following table:
Claimed LiFSI : LiPF6 Ratio
1 : 0.3 to 2.0
Example 1
1 : 0.5
Example 2
1 : 1.2
Example 3
1 : 0.5
Comparative Example 1
1 : 0
Comparative Example 2
0 : 0.5
Comparative Example 3
1 : 0.1
Comparative Example 4
1 : 2.5
Comparative Example 5
1 : 0.5
Comparative Example 6
1 : 0.5


(Incorporating data from instant specification, at e.g. ¶¶ 0034-48.)


In the final analysis, in light of all of the evidence of record, a prima facie case of obviousness is respectfully maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723